Citation Nr: 1119991	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for traumatic brain injury as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  Transcripts of these hearings are of record.

In July 2009 and March 2010, the Board remanded the issue of entitlement to service connection for traumatic brain injury for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDING OF FACT

There is no evidence, beyond speculation, that the Veteran had a neurological event or blackout related to his diabetes that caused the motorcycle accident that resulted in a traumatic brain injury.


CONCLUSION OF LAW

The criteria for establishing service connection for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.    Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

As an initial matter, the Board notes that the Veteran does not contend and the evidence does not reflect that his current traumatic brain injury occurred in service.  Rather, the Veteran specifically claimed that he suffered his traumatic brain injury due to a motorcycle accident as a result of his service-connected diabetes mellitus.  

The evidence reflects that in March 2006 the Veteran was test driving a motorcycle in the lot of a dealership when he lost control of the motorcycle and fell and hit his head against a parked snowplow.  This accident resulted in a traumatic brain injury.  The Veteran alleges that he may have had a blackout due to low blood sugars causing the accident.  The Veteran's wife testified that the Veteran would often get low blood sugars and had blackouts prior to the motorcycle accident.  The Veteran previously had a cerebrovascular accident in 2000.  

The Veteran has testified that he does not remember the accident.  The day of the accident, a physician noted the accident and "questionable neurological event prior to the accident with loss of consciousness and spontaneous recovery."  When the Veteran was discharged from the hospital after the accident the same physician noted that there was a possible cerebrovascular accident and then the motorcycle accident.  

The same day the Veteran was discharged from the hospital, he was admitted to another facility for rehabilitation.  On admission it was noted that he had severe traumatic brain injury and it was unclear if he had a neurologic event prior to the motorcycle accident or if the motorcycle accident caused the event.  Likewise, in June 2006 a neurologist noted that it was not clear if the Veteran had any event before he lost control or whether he hit his head and then passed out.  

The Veteran was afforded a VA examination in September 2009.  The claims file and medical records were reviewed, including computed tomography (CT) scans from the day of the accident.  The examiner stated that there was no evidence to support that the Veteran's motorcycle accident in March of 2006 was precipitated by a neurological event associated with adult onset diabetes mellitus.  The Veteran was reexamined in November 2009.  The claims file and medical records were again reviewed.  The examiner opined that there was no evidence from medical records to support that the Veteran's motorcycle accident was precipitated by a neurological event associated with diabetes.  The examiner also noted that the Veteran's neurologist had stated that it is not clear if the Veteran had any event prior to losing control of the motorcycle.  

While reasonable doubt is to be resolved in favor of the claimant, reasonable doubt is one that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2010).  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  Id.  In this case there is simply no evidence beyond speculation that the Veteran had a neurological event related to his diabetes that caused the motorcycle accident that resulted in a traumatic brain injury.  

By the Veteran's own admission, he does not remember the accident.  The Veteran's neurologist stated that it is not clear if the Veteran had any neurological event prior to the accident.  VA examiners reviewed the medical evidence and examined the Veteran and concluded that there was no evidence to support that the Veteran's motorcycle accident was precipitated by a neurological event associated with diabetes.  The testimony of the Veteran's wife that he had blackouts in the past may suggest that it is possible that the Veteran blacked out prior to the accident; however, this is no more than speculation unsupported by any facts and does not invoke the principles of reasonable doubt as described above.  There is simply no evidence that the Veteran had any neurological event or a blackout caused by diabetes that resulted in the motorcycle accident during which he sustained his traumatic brain injury.  

An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, the claim for service connection for traumatic brain injury is denied


ORDER

Entitlement to service connection for traumatic brain injury, claimed as secondary to diabetes mellitus, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


